Citation Nr: 1017320	
Decision Date: 05/11/10    Archive Date: 05/26/10

DOCKET NO.  07-03 156A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUE

Entitlement to an effective date earlier than June 14, 2000, 
for the award of a total rating based on individual 
unemployability due to a service-connected disability (TDIU).  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S. Dale, Associate Counsel





INTRODUCTION

The Veteran served on active duty from October 1972 to 
October 1975 with additional time in the Illinois Army 
National Guard.  He also had military service from March 1981 
to December 1982 that has not been determined to constitute 
active duty for Department of Veterans Affairs (VA) benefit 
purposes because he was separated from service under 
conditions other than honorable.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a September 2003 Decision Review Officer 
(DRO) decision by the Department of Veterans Affairs (VA) 
Regional Office in Chicago, Illinois (the RO) which granted 
the Veteran's claim for TDIU, effective August 24, 2001.

Procedural History

In an April 1999 rating decision the VA Regional Office (RO) 
denied entitlement to service connection for bipolar 
disorder.  The Veteran was notified of the April 1999 
decision.  He did not appeal.

The Veteran subsequently claimed entitlement to service 
connection for an acquired psychiatric disorder, and in 
October 2000 the RO determined that new and material evidence 
had been submitted to reopen the previously denied claim.  In 
an August 2001 rating decision the RO considered the 
substantive merits of the claim for service connection and 
determined that the Veteran's acquired psychiatric disorder 
had not been incurred in service.  The Veteran perfected an 
appeal of the August 2001 decision, and a July 2003 Board 
decision ultimately granted the Veteran's claim for service 
connection for bipolar disorder.  

In an August 2003 rating decision, the RO assigned a 70 
disability rating for service-connected bipolar disorder, 
effective August 24, 2001.  

In September 2003, the Veteran filed a claim for TDIU, which 
was granted in a September 2003 DRO decision.  In December 
2003, the Veteran expressed disagreement with the effective 
dates assigned the Veteran's award of TDIU (in the September 
2003 DRO decision) and service-connected bipolar disorder (in 
the RO's August 2003 rating decision).  An October 2004 
statement of the case (SOC) and simultaneous DRO decision 
partially granted the Veteran's claims for earlier effective 
date for the awards of TDIU and service-connected bipolar 
disorder; an effective date of June 14, 2000 was assigned for 
both awards.  At that time, the Veteran was advised of his 
appellate rights.  

In July 2005, the Veteran attempted to file a substantive 
appeal concerning the assigned effective dates for his awards 
of TDIU and service-connected bipolar disorder.  In a letter 
erroneously time-stamped January 26, 2005, the RO informed 
the Veteran that his July 2005 substantive appeal was 
untimely, and that the issues of earlier effective dates for 
his awards of TDIU and service-connected bipolar disorder had 
become final.  Neither the Veteran nor his representative 
contends otherwise.  

Concerning the Veteran's claim for an earlier effective date 
for the Veteran's service-connected bipolar disorder, because 
the Veteran's July 2005 substantive appeal was noted to be 
untimely, that issue is not properly before the Board at this 
time and will be discussed no further.  See Archbold v. 
Brown, 9 Vet. App. 124, 130 (1996) [pursuant to 38 U.S.C.A. § 
7105(a), the filing of a timely notice of disagreement 
initiates appellate review in the VA administrative 
adjudication process, and the request for appellate review is 
completed by the claimant's filing of a substantive appeal 
after a statement of the case is issued by VA].

The RO accepted the Veteran's July 2005 late substantive 
appeal as a new claim for an earlier effective date for the 
Veteran's award of TDIU.  That claim was subsequently 
developed by the RO, and is now before the Board.


FINDINGS OF FACT

1.  An October 2004 SOC and simultaneous DRO decision 
partially granted the Veteran's claim for an earlier 
effective date for the award of TDIU; an effective date of 
June 14, 2000 was assigned.  Although the Veteran was 
notified of this decision and his appellate rights in October 
2004, he did not appeal.  

2.  In July 2005, the Veteran filed an untimely substantive 
appeal concerning the issue of an effective date earlier than 
June 14, 2000, for the award of TDIU.


CONCLUSION OF LAW

The criteria for an effective date earlier than June 14, 
2000, for the award of TDIU has not been met.  38 U.S.C.A. §§ 
5107, 5110 (West 2002); 38 C.F.R. § 3.400 (2008); Rudd v. 
Nicholson, 20 Vet. App. 296 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

Under the VCAA, upon receipt of a complete or substantially 
complete application for benefits, VA is required to notify a 
claimant of the information and evidence necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a)(1) (West 2002 
& Supp. 2009); 38 C.F.R. § 3.159(b) (2009).  Under the VCAA, 
VA also has a duty to assist claimants in obtaining evidence 
needed to substantiate a claim, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  38 U.S.C.A. § 5103A (West 2002 & 
Supp. 2009); 38 C.F.R. § 3.159(c) (2009).

In this case, the Board finds that no further action is 
necessary pursuant to the VCAA prior to consideration of the 
issues addressed in this decision.  As set forth in more 
detail below, the facts in this case are not in dispute and 
the Veteran's appeal must be dismissed as a matter of law.  
Thus, the Board finds that any deficiency in VA's VCAA notice 
or development action is harmless error.  Pratt v. Nicholson, 
20 Vet. App. 252 (2006); Mason v. Principi, 16 Vet. App. 129, 
132 (2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001) 
(holding that the VCAA is not applicable to matters in which 
the law, and not the evidence, is dispositive).  Neither the 
Veteran nor his representative has argued otherwise.

Analysis

The Veteran seeks an effective date earlier than June 14, 
2000, for the award of TDIU.  The Board has carefully 
considered the Veteran's contentions, but finds that they do 
not provide a basis upon which to award an earlier effective 
date.  

As set forth above, in a September 2003 DRO decision, the RO 
granted the Veteran's claim for TDIU, effective August 24, 
2001.  After the Veteran expressed disagreement with the 
assigned effective date, a simultaneous October 2004 SOC and 
DRO decision partially granted the Veteran's claim for an 
earlier effective date for the award of TDIU; determining the 
award effective June 14, 2000.  Although the Veteran was duly 
notified of the SOC and DRO decision and his appellate 
rights, he did not appeal within the applicable time period.  
Neither he nor his representative contends otherwise.  Under 
these circumstances, the October 2004 DRO decision assigning 
the June 14, 2000 effective date is final.  38 U.S.C.A. 
§§ 7104, 7105 (West 2002).  

The United States Court of Appeals for Veterans Claims (the 
Court) has held that once a decision assigning an effective 
date has become final, as is the case here, a claimant may 
not properly file, and VA has no authority to adjudicate, a 
freestanding earlier effective date claim in an attempt to 
overcome the finality of an unappealed RO decision.  See Rudd 
v. Nicholson, 20 Vet. App. 296, 299 (2006).  The Court 
reasoned that to allow such claims would vitiate the rule of 
finality.  Id.  

Although there are numerous exceptions to the rule of 
finality and application of res judicata within the VA 
adjudication system, a new and distinct claim for an earlier 
effective date is not one of the recognized statutory 
exceptions to finality.  See Rudd, 20 Vet. App. at 300; see 
also DiCarlo v. Nicholson, 20 Vet. App. 52, 56-57 (2006) 
(discussing the types of collateral attack authorized to 
challenge a final decision by the Secretary).  

While the Board expresses no opinion on the eventual success 
of such a motion, the proper way to assert error in a final 
decision would be through an allegation, brought to the RO, 
that the October 2004 DRO decision assigning the current 
effective date for TDIU contained clear and unmistakable 
error.  

In this case, none of the Veteran's statements contain 
specific allegations of error in fact or law in the October 
2004 DRO decision, as required to allege CUE.  38 C.F.R. § 
3.105(a); see also Damrel v. Brown, 6 Vet. App. 242, 245 
(1994) (quoting Russell v. Principi, 3 Vet. App. 310, 313-14 
(1992) (en banc)).  

The Board notes the Veteran's contention that he has been 
unemployed and receiving a VA nonservice-connected pension 
for bipolar disorder since June 19, 1997.  However, the 
Veteran's award of TDIU can only be assigned effective to the 
earliest date that the Veteran's total or combined disability 
rating meets the criteria of 38 C.F.R. § 4.16(a).  In the 
present case, the 70 percent evaluation for the Veteran's 
only service-connected disability (bipolar disorder) has been 
assigned effective June 14, 2000.  This is the earliest time 
that the criteria of 38 C.F.R. § 4.16(a) are met, and 
accordingly, the earliest date that TDIU may be awarded.  

In summary, under the undisputed facts of this case, there is 
no legal entitlement to an effective date earlier than June 
14, 2000, for the award of TDIU.  Based on the procedural 
history of this case, the Board has no alternative but to 
dismiss the appeal without prejudice to the Veteran's filing 
a CUE claim.  See also Sabonis v. Brown, 6 Vet. App. 426 
(1994) (where the law is dispositive, the claim must be 
denied due to an absence of legal entitlement).  

ORDER

The claim of entitlement to an effective date earlier than 
June 14, 2000, for the award of TDIU is dismissed.  

____________________________________________
M. KANE
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


